DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg 10-13, filed 12/03/20, with respect to Bashar in view of You have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Kim does not teach the references However, upon further consideration, a new ground(s) of rejection is made in view of Larsson (Pub No 20160262100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 11, 16-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashar (Pub No 20150373682) further in view of Song (Pub No 20070041334) and Larsson (Pub No 20160262100).


Regarding claim 1 and 11,
	Bashar teaches a method for sending a discovery signal on an 
(para [0114])comprises:
 	before the access point preempts the unlicensed carrier (interpreted as Optionally, at 1104A, the eNB, or other transmit point, performs a Listen Before Talk (LBT) procedure to determine whether or not the predetermined or selectable frequency band is free from interference….a discovery signal according to one or more of the above embodiments is transmitted at 1106A., see para [0114]).
 	However Bashar does not teach configuring a sending pattern of a discovery signal sent on an 
 	wherein the sending pattern comprises a sending period, and offset and a duration; 
 	sending the sending pattern of the discovery signal to the UE served by the 
 	the duration of the signal is smaller than a preset time threshold.

 	Larsson teaches configuring a sending pattern of a discovery signal sent on an (interpreted as obtaining a discovery signal window pattern, the discovery signal window pattern defining one or more discovery signal windows during which each of a plurality of cells is to transmit a corresponding discovery signal, see para [0289])
 	wherein the sending pattern comprises a sending period, and offset and a duration; (interpreted as receiving the indication of the discovery signal window pattern comprises receiving one or more parameters that specify one or more of the following: a window duration; a window periodicity; a subframe offset parameter; and a bandwidth for one or more discovery signals to be found with the discovery signal window pattern, see para [0297]).
 	sending the sending pattern of the discovery signal to the UE served by the (interpreted as As shown at block 730, the illustrated method further includes sending an indication of the discovery signal window pattern to a terminal device, see para [0289]).
	It would have been obvious to one of ordinary skill in the art to combine the discovery signal taught by Bashar with the discovery signal patterns as taught by Larsson to set up the configurations for receiving signals in the network.
 	However Bashar in view of Larsson do not teach the duration of the signal is smaller than a preset time threshold.

 	Song teaches and the duration of the signal is smaller than a preset time threshold, (interpreted as medium to transmit the frame upon the length of the frame being smaller than a preset threshold value see para [0032]).
 	
 	It would have been obvious to one of ordinary skill in the art to combine the duration taught by Bashar in view of Larsson with the duration threshold as taught by Song to control transmission sizes.

Regarding claim 6 and 16,
 	 Bashar in view of Larsson and Song teaches the method for sending a discovery signal on an unlicensed carrier according to claim 5, wherein the step of sending the parameter of the discovery signal to the UE served by the unlicensed carrier and/or a neighboring access point of the access point comprises: sending the parameter of the discovery signal to the UE by a licensed carrier or the (interpreted as Optionally, at 1104A, the eNB, or other transmit point, performs a Listen Before Talk (LBT) procedure to determine whether or not the predetermined or selectable frequency band is free from interference, see para [0114]).

Regarding claim 7 and 17, 
 	 Bashar in view of Larsson and Song teaches the method for sending a discovery signal on an unlicensed carrier according to claim 1, wherein before the step that the access point sends the discovery signal on the unlicensed carrier, the method further comprises: screening the unlicensed carrier on which the discovery signal will be sent according to a service situation, an interference situation and an occupation situation of the unlicensed carrier, wherein the unlicensed carrier on which the discovery signal will be sent comprises one or more unlicensed carriers (interpreted as Optionally, at 1104A, the eNB, or other transmit point, performs a Listen Before Talk (LBT) procedure to determine whether or not the predetermined or selectable frequency band is free from interference, see para [0114]. If the constructed discovery signal is gap-free, or is sufficiently gap-free, a determination is made at 1108B regarding whether or not the time duration corresponding to the symbols having occupied resource elements meets an acceptable minimum value, see Bashar para [0117]).

Regarding claim 21,
 	 Bashar in view of Larsson and Song teaches the access point, comprising the apparatus for sending a discovery signal on an unlicensed carrier according to claim 11 (interpreted as Although FIG. 10 has been described with reference to an eNB, embodiments are not limited thereto. Embodiments can additionally or alternatively be realised in which some other transmit point is configured to at least one of construct and output embodiments of the gap-free, or other reservation, signals described herein, see Bashar para [0111]).


Claim 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashar (Pub No 20150373682) further in view of Song (Pub No 20070041334) and Larsson (Pub No 20160262100) and You (Pub No 20150312784).

Regarding claim 9,
 	 Bashar in view of Larsson and Song teaches the method for sending a discovery signal on an unlicensed carrier according to claim 1, however does not teach wherein the discovery signal comprises: a downlink reference signal, or a downlink reference signal after a corresponding protocol is modified.
 	You  teaches wherein the discovery signal comprises: a downlink reference signal, or a downlink reference signal after a corresponding protocol is modified (interpreted as The discovery signal may be a signal based on at least one of cell-specific reference signal (CRS), a channel-state information reference signal (CSI-RS), a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), see You para [0014]. Also see downlink reference signal maybe dividied into a CRS, para [0115]).
 	It would have been obvious to one of ordinary skill in the art to combine the discovery signal taught by Bashar in view of Larsson and Song with the discovery signal comprising other known signals as taught by You since it is known in the art of communications to have the discovery signal comprise a downlink reference signal.

Regarding claim 10 and 19,
(interpreted as A downlink reference signal may be divided into a cell-specific reference signal (CRS), an MB SFN (multimedia broadcast and multicast single frequency network) reference signal, a UE-specific reference signal (UE-specific RS, URS), a positioning reference signal (positioning RS, PRS), and a CSI reference signal (CSI-RS), see You para [0115]).

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashar (Pub No 20150373682) further in view of Song (Pub No 20070041334) and Larsson (Pub No 20160262100) and Nagata (Pub No 20160057693).

Regarding claim 3 and 13, 
 	 Bashar in view of Larsson and Song teaches the method for sending a discovery signal on an unlicensed carrier according to claim 1, howver does not teach wherein the step of configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point comprises: configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point according to a centralized configuration mode, a distributed configuration mode or a mixed configuration mode; wherein, the step of configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point according to a centralized configuration mode comprises: allocating, by a macro cell, a cluster head or a centralized controller, the parameter of the discovery signal sent on each unlicensed carrier by one or more neighboring access points centrally, or specifying a certain neighboring access 
 	Nagata teaches wherein the step of configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point comprises: configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point according to a centralized configuration mode, a distributed configuration mode or a mixed configuration mode; (interpreted as centralized type, partially centralized type, distributed type, see fig. 5)
 	wherein, the step of configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point according to a centralized configuration mode comprises: 
 	allocating, by a macro cell, a cluster head or a centralized controller, the parameter of the discovery signal sent on each unlicensed carrier by one or more neighboring access points centrally, or specifying a certain neighboring access point as the macro cell, the cluster head or the centralized controller to allocate the parameter of the discovery signal sent on each unlicensed carrier by one or more neighboring access points centrally; (interpreted as DR. As mentioned above, this pattern corresponds to a case where each resource group RG includes only one discovery resource DR, and assignment of resource group RG becomes assignment of discovery resource DR as it is. As an example, FIG. 5(b) shows an assignment example of user apparatuses UE1-UE5 shown in FIG. 4. In the case of this pattern, assignment becomes the same as that of the before-mentioned centralized type as a result. Thus, this pattern can be called a fully centralized type, see para [0055])
 	the step of configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point according to a distributed configuration mode comprises: configuring the parameter of the discovery signal on each unlicensed carrier by each access point; (interpreted as In this case, 16 discovery resources DR shown in FIG. 5(a) are included in RG1, and each user apparatus UE selects one discovery resource DR from among 16 discovery resources DR to transmit a discovery signal. In this pattern, assignment becomes the same as that of the distributed type as a result, see para [0058]) and 
 	the step of configuring a parameter of a discovery signal sent on an unlicensed carrier by an access point according to a mixed configuration mode comprises: after each access point configures the parameter of the discovery signal on each unlicensed carrier, reporting the parameter to the macro cell, the cluster head or the centralized controller, and performing, by the macro cell, the cluster head or the centralized controller, coordinated adjustment (interpreted as As for the RG pattern shown in FIG. 5(c), each user apparatus UE to which RG1 is assigned arbitrarily selects a discovery resource DR in the RG1. Thus, there is a possibility in that collision of discovery signals and deafness may occur between user apparatuses UE to which RG1 is assigned. This also applies to user apparatuses to which RG2 is assigned. The RG pattern shown in FIG. 5(c) is the centralized type in a point that one RG is assigned to a user apparatus UE from among a plurality of RGs, and the RG pattern shown in FIG. 5(c) is also the distributed type in a point that the user apparatus UE arbitrarily selects one discovery resource DR from among a plurality of discovery resources DR included in the RG, see para [0056]).
 	It would have been obvious to one of ordinary skill to combine the transmission taught by Bashar in view of Larsson and Song with the different resource allocation types as taught by Nagata since it is known in the art of communications to use certain resource allocations to prevent collision.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 





/BAO G NGUYEN/Examiner, Art Unit 2461        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461